Citation Nr: 0502960	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The veteran's representative submitted written argument in 
support of the veteran's claim in August 2004.  The 
representative alleged that the veteran had been told by 
service medical personnel that he might ultimately be 
afflicted with diabetes due to problems with hepatitis.  The 
representative then asked that the veteran be considered for 
service connection for diabetes mellitus as secondary to his 
service-connected hepatitis under 38 C.F.R. § 3.310 (2004) 
and Allen v. Brown, 7 Vet. App. 439 (1995).  As that issue 
has not yet been adjudicated or certified on appeal, it is 
referred to the RO for such further development as may be 
necessary.  The decision below is limited to the claim of 
service connection on a direct basis.


FINDINGS OF FACT

1.  The veteran was denied service connection for diabetes 
mellitus by way of a rating decision dated in October 1994.  
He failed to appeal.

2.  The evidence associated with the claims file subsequent 
to the October 1994 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for diabetes 
mellitus.

3.  The veteran does not have diabetes mellitus that is 
attributable to his period of military service.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for diabetes 
mellitus has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran does not have diabetes mellitus that is 
directly the result of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In 
addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred or aggravated 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally sought to establish entitlement to 
service connection for diabetes mellitus in April 1994.  His 
claim was denied by way of a rating decision dated in October 
1994; notice of the denial with appellate rights was provided 
that same month.  The veteran did not submit a notice of 
disagreement.  Thus, the October 1994 rating decision became 
final as to that issue.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (1994).  As a result, 
service connection for diabetes mellitus may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit issued an 
opinion which overturned the test for materiality established 
by the United States Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  The Federal 
Circuit in Hodge mandated that materiality be determined 
solely in accordance with the definition provided in 
38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran filed his application to reopen his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.)  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the October 1994 rating 
decision consisted of the veteran's service medical records 
(SMRs), VA examination report dated in August 1955, VA 
treatment records for the period from April 1957 to April 
1994, VA hospital summaries dated from August 31, 1983, to 
September 3, 1983, October 3, 1983, to October 12, 1983, and 
March 4, 1987, to March 19, 1987, Veteran's Application for 
Compensation or Pension, VA Form 21-526, dated in May 1955, 
November 1966, September 1983, March 1987, and April 1994, 
and statements from the veteran.

The veteran served on active duty from April 10, 1953, to 
March 31, 1955.  

The veteran's SMRs do not reflect a diagnosis of diabetes 
mellitus in service.  The veteran was initially hospitalized 
and treated for hepatitis in September 1954.  The hospital 
summary for that period reported the veteran's urinalysis as 
negative.  The veteran was later hospitalized for treatment 
of hepatitis from September to November 1954.  Again, 
multiple laboratory studies were conducted.  There were no 
findings of glucose in the veteran's urine reported.  The 
veteran was later hospitalized from February 12, 1955, to 
March 3, 1955, for observation relating to his previously 
diagnosed hepatitis.  Urinalysis reports for studies during 
his hospitalization were reported as negative.  The veteran 
was hospitalized one final time for two days on March 28, 
1955, for observation of suspected nephritis.  A clinical 
entry noted that the veteran had a urinalysis where albumin 
was noted as "2+."  There was no reference relating the 
finding to diabetes.  As indicated, the medical assumption 
was nephritis.  The veteran was separated from service on 
March 31, 1955.

The veteran's original VA Form 21-526 was submitted in May 
1955.  The veteran sought service connection for hepatitis.  
The only private treatment he listed was from a Dr. Limberg 
for a broken finger.  He did not indicate when the treatment 
occurred.

The veteran was afforded VA general medical and urological 
examinations in August 1955.  The veteran's urinalysis was 
interpreted as negative.  There was no evidence of glucose, 
and a trace of albumin was reported.  

Outpatient treatment records from the VA outpatient clinic in 
Fort Snelling, Minnesota, were received in April 1960.  The 
records related to treatment provided to the veteran for the 
period from April 1957 to March 1960.  The veteran was seen 
in April 1957 for complaints related to his liver.  The 
examiner noted that laboratory results showed some evidence 
of liver damage associated with the veteran's history of 
hepatitis.  The veteran was seen again in March 1960.  The 
examiner noted that the veteran had been seen three years 
early with a number of vague complaints.  The veteran said 
that his private physician had told him his urine was full of 
pus.  Several laboratory tests were ordered.  The results 
were not associated with the outpatient entries.

The veteran submitted another VA Form 21-526 in November 
1966.  He was seeking service connection for a prostate gland 
condition and an increased rating for his service-connected 
hepatitis.  The veteran listed treatment for his prostate 
condition from a Dr. M. P. Ersfield in September 1966.  He 
also listed treatment from a Dr. K. G. Nimlos in September 
1961, although he did not specify the condition.

On a VA Form 21-526, dated in September 1983, the veteran 
sought an increased rating for his hepatitis disability.  The 
veteran listed treated from the VA medical center (VAMC) in 
Milwaukee, Wisconsin, in 1955.  He also listed treatment from 
the VAMC in Minneapolis, Minnesota, in 1957 or 1958, and from 
1977 to the then present.  He did not name any private 
healthcare providers.

VA hospital summaries periods of hospitalization from August 
31, 1983, to September 7, 1983, October 3, 1983, to October 
13, 1983, and March 4, 1987, to March 19, 1987, are all 
negative for any diagnosis of diabetes mellitus.  Further, 
there are no complaints by the veteran of symptoms associated 
with diabetes noted in the several summaries.  The veteran 
was noted to have a glucose reading of 100 at the time of his 
September 1983 hospitalization.  His glucose reading was 126 
at the time of his March 1987 hospitalization when he was 
treated for pleural effusion.  

The veteran submitted another VA Form 21-526 in March 1987.  
The claimed disability was water on the lungs (pleural 
effusion) that was treated at VAMC Minneapolis in March 1987.  
The veteran listed no other sources of treatment on the form.

The veteran submitted his original claim for service 
connection for diabetes mellitus in April 1994.  On his VA 
Form 21-526, the veteran said that he was treated for 
diabetes in service in 1954.  He also said that he was 
treated at VAMC Milwaukee in 1955.  He did not report any 
source of private medical treatment for diabetes mellitus.

VA treatment records for the period from July 1992 to April 
1994 reflect that the veteran was prescribed medications used 
to treat diabetes in July 1992.  There was no indication of 
when diabetes mellitus was first diagnosed.

The RO denied the veteran's claim in October 1994.  The RO 
concluded that there was no evidence of diabetes mellitus in 
service and that the condition was not manifest to 
compensable degree within one year after service.  

The veteran submitted a request to reopen his claim in 
January 2001.  The evidence associated with the claims file 
subsequent to the October 1994 rating decision consists of a 
VA examination report dated in October 2001, statement from 
R. V. Dremhel, M. D., dated in February 2002, decision review 
officer (DRO) hearing transcript dated in December 2003, VA 
treatment records for the period from November 1977 to March 
2003, and statements from the veteran.  

The October 2001 VA examination report primarily related to 
assessing the current status of the veteran's service-
connected hepatitis.  The veteran related that he was told in 
service that he would be diabetic later in life.  He now took 
insulin for his diabetes.  He told the examiner that he had 
high blood sugar at the time of his discharge from service.  
The veteran said he was the third oldest child of 14 and the 
only one with diabetes.  The examiner did not make any 
findings pertinent to the veteran's diabetes claim.  

The February 2002 statement from Dr. Dremhel reports that the 
veteran said he was told that he had high blood sugar but not 
diabetes when in service in 1955 (the number 53 is inserted 
above the 55).  He said that the veteran was subsequently 
diagnosed with diabetes in the early 1990's.  Dr. Dremhel 
said that it was possible that someone could be 
"prediabetic" or have "borderline" diabetes for many years 
before they manifested true diabetes.  

At the December 2003 DRO hearing, the veteran's 
representative highlighted three items from service that he 
felt supported the veteran's claim for service connection.  
He noted that the veteran had a trace of albuminuria when he 
was hospitalized in 1954.  He also pointed out the "2+" 
albumin laboratory result from February 1955.  Finally, he 
said that the veteran had a cholesterol level of 250 in March 
1955.  He did not provide any medical opinion to support his 
observation or explain how these three values represented 
symptoms of diabetes.  The veteran said he was first 
diagnosed with diabetes at the Minneapolis VAMC in 
approximately 1979.  It was noted that those records were not 
in the claims file.  The veteran testified that he was told 
by a military doctor that he would have sugar diabetes later 
on in life.  He said that his discharge examination was held 
up because of high blood sugar and he had to go for an 
evaluation.  He said he had not been able to find any records 
of the evaluation.  He also said that an officer told him 
that if he put any information about diabetes on his record 
it would be hard for him to get a good job.  The veteran 
later testified that he was seen at a VA facility in the 
1960's when a VA physician also told him he had high blood 
sugar.  He felt that the finding should be recorded but the 
VA physician told him that would affect his job as a 
machinist.  

The veteran testified that he was treated for diabetes at the 
Milwaukee VAMC when he first left service in 1955.  It was 
clarified on the record that the veteran was not treated for 
diabetes but reported for his VA examination in regard to his 
claim for hepatitis.  (Transcript p. 7).  The veteran then 
said he was seen at Fort Snelling in approximately 1958.  He 
said it was not for treatment for diabetes.  The veteran said 
he had seen private doctors in the past but that all of his 
treatment for diabetes was from VA sources.  (Transcript p. 
12).  The veteran did say several private laboratory reports 
noted that he had high blood sugar but that was all.  

Associated with the claims file are VA treatment records for 
the period from November 1977 to March 2003.  The records 
show that the veteran was seen for complaints of epigastric 
pain on October 4, 1983.  A urinalysis at that time was 
interpreted to be within normal limits.  He later underwent a 
cholecystectomy that same day (reported in the VA hospital 
summary dated in October 1983).  Another entry dated October 
4, 1983, notes that the veteran was seen by a dietician to 
plan his post-surgery diet.  There was no notation of any 
prior diagnosis of diabetes and no mention of any current 
problem with elevated blood sugar levels.  The veteran was 
admitted to the Minneapolis VAMC in April 1988 for treatment 
of recurrent pleural effusion.  A detailed medical history 
made no mention of any past diagnosis of diabetes or any 
current treatment or diagnosis of diabetes.  An outpatient 
rheumatology protocol, dated May 25, 1988, reported a glucose 
level of 290.  The impression listed was diabetes mellitus, 
newly recognized, exacerbated by steroids.  A nutrition 
clinic note, dated June 17, 1988, reported that the veteran 
claimed a history of elevated blood glucose since 1955.  He 
said that his mother and two uncles had diabetes.  The 
veteran was given information on the American Diabetes 
Association (ADA) diet.  A later entry from June 1988 
reported that the veteran had developed glycosuria since 
being placed on Prednisone.  

There is a gap of approximately three years in the records 
until March 1991 when the veteran was given a consult to be 
evaluated for several conditions, to include borderline 
diabetes mellitus.  The consultation request noted that the 
veteran was last seen at the VA facility in 1988.  Another 
entry, dated June 7, 1991, reported that the veteran said he 
was followed by a local private physician since 1988.  The 
veteran received several diagnoses of borderline diabetes in 
1991.  An eye clinic entry, dated in June 1994, reported a 
five-year history of diabetes.  The remainder of the records 
noted continued treatment for the veteran's diabetes mellitus 
but contained no opinions as to the etiology or date of 
onset.  

A VA medical opinion was obtained in May 2004.  The examiner 
reviewed the veteran's claims file, to include his SMRs.  The 
examiner said that she could not identify when the veteran 
began to experience symptoms meeting the requirements for 
diabetes based on the available records.  She did opine that 
it appeared that the veteran was first diagnosed with 
diabetes in 1991, based on blood sugar values.

The Board finds that the evidence added to the record since 
the October 1994 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for diabetes 
mellitus.  The veteran's claim for service connection is 
reopened.  

II. Analysis

In his request to reopen his claim, the veteran said that he 
tested positive for high blood sugar at a civilian hospital 
that was within walking distance from Fort Sheridan, 
Illinois, where he was stationed.  He said this occurred just 
before his discharge.  He said that he later had a high blood 
sugar reading from Dr. Nimlos and a Dr. Ersfield within one 
year after his discharge from service.  He also noted that he 
had been given a VA examination at the VAMC in Milwaukee in 
1955.  

Although the newly received evidence adds to the veteran's 
claim and is therefore new and material within the definition 
of 38 C.F.R. § 3.156, the evidence does not support the 
veteran's contentions that diabetes had its onset in service.  
His SMRs do not reflect any evidence of a finding of an 
elevated blood sugar level.  The veteran was hospitalized on 
three occasions where discharge summaries were prepared that 
detailed the extensive laboratory studies performed to 
evaluate the veteran's hepatitis.  None of the summaries 
reported any problems with elevated blood sugar levels or 
glucose in the veteran's urine.  Nor were any symptoms 
associated with diabetes reported.

The veteran's separation physical examination is dated March 
25, 1955.  There is no mention of any complaints or symptoms 
of diabetes mellitus.  The veteran's urinalysis was noted as 
negative for glucose and albumin.  The veteran testified in 
December 2003 that he was evaluated at a hospital within 
walking distance of Fort Sheridan, his last place of duty, as 
part of his final medical evaluation.  There is no indication 
of any such hospitalization in the SMRs.  There is a record 
of the veteran being admitted to the infirmary on base for 
observation for nephritis from March 28, 1955, to March 30, 
1955.  A notation of "2+" albumin was made on records 
associated with that hospitalization.  There was no mention 
of any elevated blood sugar, any sugar in the urine or any 
complaints associated with diabetes mellitus.  Further, there 
was no mention of any evaluation at a civilian medical 
facility.  There is no basis to conclude that the veteran was 
evaluated at a civilian facility and that those records are 
not included in his SMRs.  

The veteran was afforded a VA examination in August 1955.  He 
did not report any prior abnormal laboratory values regarding 
sugar levels, either through blood sugar levels or 
urinalysis, at the time of his examination.  In fact, a 
urinalysis conducted as part of the VA examination reported 
the values as normal.  

The veteran testified that he saw a Dr. Nimlos and a Dr. 
Ersfield within his first year after service and that both 
physicians detected elevated blood sugars.  The Board notes 
that the veteran first mentioned these two physicians when he 
submitted a VA Form 21-526 in November 1996.  The veteran was 
seeking an increased rating for his service-connected 
hepatitis.  He reported that Dr. Ersfield had treated him for 
his hepatitis beginning in September 1966.  He also reported 
receiving medical treatment from Dr. Nimlos, although the 
condition was not specified, beginning in September 1961, 
some five years after his discharge from service.  The 
veteran was asked to submit records or authorize VA to obtain 
records on his behalf.  He did not submit any records from 
either physician and did not authorize the RO to obtain them 
on his behalf.  

The Board finds that the veteran's reporting of when he was 
treated and for what condition at the time of his November 
1966 claim to be more probative than his later recollection 
of the treatment being for diabetes-related complaints within 
one year after service.  The veteran did not list any type of 
treatment for diabetes when he submitted his original claim 
in May 1955.  The August 1955 VA examination findings do not 
show evidence of glucose in the urine.  Moreover, as there is 
no objective evidence to confirm the veteran's allegations of 
treatment immediately after service, there is no competent 
evidence of record to show elevated blood sugar levels or a 
diagnosis of diabetes within one year after service.  

The statement from Dr. Dremhel does not link the veteran's 
specific medical history to a date of onset for diabetes 
mellitus.  He relied on a history from the veteran as to when 
elevated blood sugar levels were first noted.  He stated that 
an individual may have "prediabetic" symptoms for a period 
of time before developing diabetes.  Dr. Dremhel adds that 
the veteran was not diagnosed with diabetes until the early 
1990's.  He did not say that the veteran likely had symptoms 
of diabetes for some time, to include back to 1955, and that 
he later developed diabetes.

The VA examiner addressed the veteran's SMRs.  There were no 
blood sugar level tests.  Rather, the evidence consisted of 
urinalysis reports.  The VA examiner noted that tests in 
April 1952 and March 1955 were negative for sugar or protein.  
The same was true for the urinalysis done as part of the 
August 1955 VA examination.  She noted that, in the 1950's, 
urine tests were routinely done to evaluate patients for 
hyperglycemia.  She said that urine tests were not very good 
for quantifying glucose levels but were acceptable for 
determining whether the blood sugar level was high enough to 
cause the person to start spilling sugar into the urine.  She 
noted that a VA discharge summary from 1983 reported a 
glucose level of 100, which she said was normal.  The 
examiner said that the veteran had high blood sugars during 
his 1988 hospitalization but he was using steroids at the 
time.  She said that steroids could elevate the blood sugar 
level even in non-diabetic persons.  The examiner noted that 
the veteran reported elevated blood sugar levels in 1955 when 
speaking with a dietician.  However, she found no 
documentation to support that.  She said that the veteran was 
followed by a non-VA physician from 1989 to 1991 and returned 
to VA with a diagnosis of diabetes.  It was not clear from 
the treatment records if the veteran was treated for diabetes 
by the private physician.  She noted that the veteran was 
prescribed Glyburide in 1991 and treated for diabetes since 
1991.  The examiner concluded that she could not identify 
when the veteran began to experience symptoms meeting the 
requirement for diabetes based on the available medical 
records.  She did say it appeared that he was diagnosed with 
diabetes in 1991 based on blood sugar levels.

The veteran was informed of the VA medical opinion by way of 
a supplemental statement of the case issued in June 2004.  He 
did not provide any additional information and did not 
identify any source(s) of medical evidence that would further 
support his contentions.  

In reviewing all of the evidence of record, the Board finds 
that it does not support a grant of service connection for 
diabetes mellitus.  The SMRs do not show any evidence of 
diabetes mellitus in service.  In this case that is 
particularly telling in that the veteran was hospitalized on 
three occasions where he underwent extensive medical testing 
for his hepatitis and multiple laboratory tests were 
conducted.  The finding of "2+" albumin in March 1955 was 
attributed to suspected nephritis rather than diabetes.  His 
August 1955 VA examination, conducted approximately five 
months after his separation from service, found no evidence 
of sugar in the urine.  Moreover, the veteran did not raise 
the issue and inform the examiner at the time that any 
private physicians had found elevated blood sugar levels.

The medical evidence of record shows that there was no firm 
diagnosis of diabetes until 1991, although the veteran was 
found to have elevated glucose levels at the time he was 
treated with steroids in 1988.  Even if a diagnosis was 
appropriate in 1988, that is still approximately 35 years 
after service.  Finally, there is no medical evidence of 
record to show that the veteran's current diagnosis of 
diabetes mellitus is related to his service.  Dr. Dremhel's 
opinion only states that it is possible that someone could 
have the symptoms of diabetes for a period of time before 
being diagnosed.  The VA examiner found no basis to relate 
the current diagnosis to the veteran's service.  In light of 
the lack of evidence to show diabetes in service, that it was 
manifest to a compensable degree within one year after 
service, or that the current diagnosis is directly traceable 
to service, the veteran's claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).

The RO initially wrote to the veteran in September 2001 and 
informed him of the information and/or evidence required to 
substantiate a claim for service connection for diabetes.  
The veteran was informed of the prior final denial and that 
new and material evidence was required to reopen his claim.  
He was informed of what the RO would do in the development of 
the claim, what he was required to do and that he should 
submit evidence in support of his claim.  

The RO again wrote to the veteran in September 2002 and 
provided specific notice as to what he needed to do to 
substantiate his claim for service connection.  The letter 
also advised the veteran what the RO would do in the 
development of the claim, what he was required to do and that 
he should evidence in support of his claim.  The veteran was 
advised that VA medical records had been requested in support 
of his claim.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice on two occasions 
regarding the type of evidence needed to show that his 
diabetes mellitus is related to service.  The veteran was 
kept informed of the evidence developed by VA.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the veteran has submitted a statement from Dr. 
Dremhel in support of his claim.  He was requested to 
identify sources of treatment and informed that he could 
submit the records or request the RO's assistance.  The 
veteran did not submit any treatment records or identify any 
sources of treatment where records could be obtained other 
than from VA facilities.  VA treatment records were obtained 
and associated with the claims file.  A VA medical opinion 
was obtained.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board 
acknowledges that the veteran has alleged receiving treatment 
for elevated blood sugars within one year after service.  
However, other evidence of record, supplied by the veteran, 
contradicts that assertion such that the Board does not find 
the veteran's assertion that he received the treatment he 
alleges to be credible.  Further, the veteran indicated that 
there were no private records from that period in his 
testimony in December 2003.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


